Title: General Orders, 24 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Totowa Tuesday October 24th 1780
                     Parole Dorchester
                     Countersigns Don: Dol.
                     Watchword Denmark
                  
                  For the day Tomorrow.Brigadier General
                     GloverLieutent Colonel Commandant ShermanLieutenant Colonel MurrayMajor TalbotBrigade Major SmithThe sub clothiers of the different corps are to apply tomorrow
                     morning eight ô clock at the clothier general’s store for their proportion of
                     shirts and shoes.
                  Major Platt, late Aid De Camp to Major General McDougall is
                     appointed Deputy Quarter Master to the Main Army and is to be obeyed as
                  such.
               